                                                                                  May 5, 2021

 The Honorable J. Paul Oetken
 United District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

 RE:    United States v. Maurice Hargrow
        20 Cr. 563 (JPO)

 Dear Judge Oetken:

         I represent the defendant, Maurice Hargrow, in the above referenced matter. On
 November 16, 2020, Mr. Hargrow was released on a $100,000 personal recognizance bond
 with travel restricted to the Southern District of New York, Eastern District of New York,
 and Western and Eastern Districts of North Carolina and the states between New York and
 North Carolina. On April 16, 2021, Mr. Hargrow’ s bond conditions were modified to
 restrict his travel to the Eastern and Southern District of New York only for Court
 appearances and meetings with counsel. The purpose of this letter is to respectfully request
 a modification of Mr. Hargrow’ s bond conditions. Specifically, it is respectfully requested
 that he be permitted to travel to New York from May 6, 2021 to May 20, 2021 to visit his
 9-year-old daughter. He will be staying with his mother at 212 West 140th Street, Apt 1C,
 New York, New York. Pretrial and the Government oppose this travel request.
 Accordingly, it is respectfully requested that the Court modify Mr. Hargrow’ s bond
 conditions and permit him to travel to New York from May 6, 2021 to May 20, 2021.

        The Court’ s time and attention to this matter are greatly appreciated.

Granted.
                                                                           Very truly yours,
 So ordered: 5/10/2021
                                                                                          /s/

                                                                          Calvin H. Scholar
 CHS/jb




                                              1
